

Exhibit 10.1
 


 
FORM OF AMENDED RETENTION AGREEMENT
 


 
Leucadia National Corporation
520 Madison Avenue
New York, New York 10022
 


 
[Name of Executive]
c/o Leucadia National Corporation
520 Madison Avenue
New York, New York 10022
 
August 21, 2013
 


 
Dear [Executive]:
 
The purpose of this letter agreement is to induce you to remain in the employ of
Leucadia National Corporation (“LUK”), to amend and restate that certain
retention letter agreement, dated as of [●], 20101(the “Prior Agreement”) in its
entirety, and to confirm our agreement and understanding as to the following
matters:
 
1.)  
When your employment with LUK terminates for any reason other than as a result
of (i) the commission by you of any act of gross negligence in the performance
of your duties or obligations to LUK or any of its subsidiary or affiliated
companies, or (ii) the commission by you of any material act of disloyalty,
dishonesty or breach of trust against LUK or any of its subsidiary or affiliated
companies, you shall receive the Payment (as defined below) in addition to all
other benefits to which you may be then entitled.  The Payment shall be made to
you in a lump sum on the sixtieth (60th) day following your termination of
employment.

 
2.)  
For purposes of this agreement, "Payment" shall mean $[•]2 plus annually
compounded interest at the annual rate of 5.125% from March 1, 2013 through the
date that the Payment is paid to you; provided, however, that, notwithstanding
anything to the contrary in Section 6 of this letter agreement, if the Payment,
taken together with any amounts or benefits otherwise paid or distributed or
payable or distributable to you by LUK and/or its subsidiaries and affiliates
(collectively "Covered Payments"), would be an "excess parachute payment" as
defined in Section 280G of the Internal Revenue Code of 1986, as amended and the
underlying regulations (the "Code"), and would subject you to the excise tax
under Section 4999 of the Code (or any similar tax that may hereafter be
imposed) (the “Excise Tax”), the Payment shall be reduced to the maximum amount
which may be paid without you becoming subject to the Excise Tax, it being the
understanding of the parties hereto as of the date of this letter that the
Payment is not a

 
 
_____________________________
1 March 1, 2010 for Justin R. Wheeler; June 22, 2010 for Joseph A. Orlando and
Thomas E. Mara
 
2 $2,750,000 for Messrs. Mara and Orlando; $2,500,000 for Mr. Wheeler.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
parachute payment under Section 280G of the Code.  The parties hereto agree
that, upon the execution of this letter, you are vested as to the Payment and no
longer subject to a risk of forfeiture.

  
3.)  
As it pertains to certain tax matters:

 
a) This letter shall be interpreted to comply with Section 409A of the Code and
the guidance promulgated thereunder to the extent applicable (collectively “Code
Section 409A”), and all provisions of this letter shall be construed in a manner
consistent with the requirements for avoiding taxes or penalties under Code
Section 409A.
 
b) A termination of employment shall not be deemed to have occurred for purposes
of any provision of this letter providing for the payment of any amounts or
benefits subject to Code Section 409A upon or following a termination of
employment unless such termination is also a "separation from service" within
the meaning of Code Section 409A and, for purposes of any such provision of this
letter, references to a "termination," "termination of employment" or like terms
shall mean "separation from service."  If you are deemed on the date of
termination to be a "specified employee" within the meaning of that term under
Section 409A(a)(2)(B), then with regard to any payment or the provision of any
benefit considered "nonqualified deferred compensation" under Code Section 409A
(whether under this letter, any other plan, program, payroll practice or any
equity grant and which payment or benefit is payable on account of your
separation from service and is otherwise scheduled to be paid within six (6)
months after your separation from service), then solely to the extent necessary
to prevent the imposition of Code Section 409A taxes such payment or benefit
shall not be made or provided until the date which is the earlier of (A) the
expiration of the six- (6) month period measured from the date of your
"separation from service", and (B) the date of your death or the later payment
date specified in (1) above (the "Delay Period") and this letter and each such
plan, program, payroll practice or equity grant shall hereby be deemed amended
accordingly.  In event the payment under this letter is so delayed, the Payment
will continue to earn interest at the rate stated in paragraph 2 above until the
Payment is paid to you.
 
4.)  
While you are employed by LUK and for two (2) years thereafter, you will not,
directly or indirectly, as a stockholder or partner or owner, investor,
principal or agent, or in any other manner, engage in any business, within any
geographic area in which LUK or its subsidiaries or affiliates conduct business,
which competes in any manner with any business conducted by LUK or its
subsidiaries or affiliates. Further, during such period, you agree not to
directly or indirectly solicit or induce any employee of LUK's or its
subsidiaries’ or affiliates’ to leave his or her employment.

 
5.)  
Nothing herein contained shall be construed as creating an employment contract
between you and LUK, it being understood that your employment shall be "at
will."

 
6.)  
LUK will reimburse you for any and all Federal, state, local or foreign taxes
and penalties and interest incurred by you (A) solely as a result of the
application of Code Section 409A to the terms of this letter or the amounts
which may be payable to you hereunder, in each case, excluding any ordinary
income taxes and related payroll taxes owed by you on the Payment at the time of
your receipt of the Payment (collectively, the "Additional Taxes"), including
reimbursement for any and all reasonable expenses incurred by you due to a tax
audit or litigation addressing the existence or amount of such Additional

 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 


 
Taxes (the "Related Costs") and (B) as a result of your receipt of reimbursement
for any Additional Taxes or Related Costs (collectively, the “Other Taxes”);
provided, that (i) you must notify LUK of your incurrence of any Additional
Taxes or Related Costs and provide documentation reasonably acceptable to LUK
verifying such Additional Taxes or Related Costs, in each case, on or before
five (5) business days following (x) the filing of your individual tax return in
respect of the calendar year in which any Additional Taxes are incurred by you
or (y) the completion of any audit or a final and nonappealable settlement or
other resolution of litigation, in each case, to which any Related Costs relate,
and (ii) LUK may take any actions it deems necessary or appropriate in
connection with your incurrence of such Additional Taxes and/or Related Costs. 
Notwithstanding the forgoing, with respect to any payments made by LUK to you
pursuant to this Section 6, any payments in respect of (x) Additional Taxes or
Other Taxes, as applicable, shall be made as soon as practicable, but in no
event later than the December 31 of the calendar year next following the
calendar year in which the Additional Taxes or Other Taxes, as applicable, are
remitted to the appropriate taxing authority and (y) Related Costs shall be made
as soon as practicable, but in no event later than the December 31 of the
calendar year next following the calendar year in which the audit is completed
or there is a final and nonappealable settlement or other resolution of the
litigation.

 
7.)  
LUK will withhold from the Payment all applicable withholding taxes.

 
8.)  
Amounts payable or paid hereunder shall not be deemed to be compensation to you
for purposes of calculating the amount of your benefits or contributions under a
pension plan or retirement plan (qualified under Section 401(a) of the Internal
Revenue Code) or any non-qualified supplemental retirement plan, the amount of
life insurance payable under any life insurance plan, the amount of any
disability benefit payments payable under any disability plan or the amount of
any severance payment or other payment or benefit under an employment agreement
or compensation program or arrangement.

 
9.)  
This letter constitutes the entire agreement between LUK and you with respect to
the subject matter hereof, and supersedes any prior communications, agreements,
term sheets and understandings, written or oral, with respect to the subject
matter hereof, including, without limitation, the Prior Agreement.  This
agreement shall be binding on you and LUK and LUK's successors and shall be
governed by and construed in accordance with the laws of the State of New York.

 
Please confirm your understanding by signing below.
 
 
Very truly yours,
          LEUCADIA NATIONAL CORPORATION          
 
     
 
By:
        Name:         Title:            

 
 
 

Agreed to:            Name of Executive       Date: August __, 2013  

 
 


 
3